Title: To Thomas Jefferson from Gouverneur Morris, 23 October 1801
From: Morris, Gouverneur
To: Jefferson, Thomas


Dear Sir
Morrisania 23 Octr. 1801
I am asham’d at this late Day to reply to your Letter of the sixth of June. I waited at first for an opportunity to send round the Plate intending to let you have the whole on such Conditions as would have perfectly agreed with the State of the Funds which you was so kind as to communicate. I could meet with no Opportunity and lately the Chancellor being on his Way to France where a Service of Plate would be useful if not necessary I dispos’d of it to him on the same terms I had offered it to you.
I see by the public Papers that our modified Convention has been at length ratified. On this Event I heartily congratulate you. It will not, as many of the Gentlemen from your Quarter supposed it would, ruin the Price of Tobacco but it will have a remote Tendency to lower the extravagant Price of Labor and to bring Commerce more within the Circle of Oeconomic Calculation of Course to lower the Prices of foreign Productions which is in Effect the raising those of our own for Money you know is but the Counters by which the Game is scored and not the Stake played for.
I have the Honor to be with perfect Respect Dear Sir your obedient Servant
Gouv Morris
